t cc no united_states tax_court bxxon mobil corporation and affiliated companies f k a exxon corporation and affiliated companies petitioners v commissioner of internal revenue respondent docket nos filed date held for the years before the court dollar_figure million reflecting petitioners’ 22-percent share of a total dollar_figure million in estimated dismantlement removal and restoration drr costs relating to fieldwide oil production eguipment and facilities located in the prudhoe bay oil field on the north slope of alaska is not sufficiently fixed and definite to be accruable under the all-events test of sec_1 a income_tax regs held further for the years before the court dollar_figure million reflecting petitioners’ 22-percent share of a total dollar_figure million in estimated drr costs relating specifically to oil wells and to well drilling sites located in the prudhoe bay oil field is sufficiently fixed definite and reasonably determinable to satisfy the all-events accrual test of the accrual_method of accounting is not accruable as a capital cost because such accrual would constitute - - a change in petitioners’ method_of_accounting for such costs for which change respondent has not granted permission and is not accruable as a current ordinary and necessary business_expense because such accrual would cause a distortion in petitioners’ reporting of income robert l moore ii jay l carlson thomas d johnston kevin l kenworthy emmett b lewis iii james p tuite david b blair laura g ferguson troy j babin jeffrey s lynn paul f kirgis and matthew j borger for petitioners richard l hunn robert m morrison william g bissell carl d inskeep sandra k reid richard t cummings and richard d fultz for respondent swift judge in these consolidated cases respondent determined deficiencies in petitioners’ federal income taxes for the years through as follows year deficiency s big_number big_number big_number big_number after settlement of many issues and court decisions on three issues ’ the primary issue remaining for decision is whether see 113_tc_338 involving the creditability of the united kingdom petroleum revenue tax 102_tc_721 involving percentage_depletion exxon corp v commissioner continued petitioners’ attempted accrual for through of its dollar_figure million share of dollar_figure million in total estimated dismantlement removal and restoration drr costs relating to oil wells and to oil production equipment and facilities in the prudhoe bay oil field on the north slope of alaska north slope would satisfy the all-events test of the accrual_method of accounting if for the years in issue the accrual of any of the estimated drr costs would satisfy the all-events test of the accrual_method of accounting further issues are to be addressed relating to the amount and method of petitioners’ claimed accrual thereof ’ unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties have stipulated numerous facts and the authenticity and admissibility of numerous exhibits the stipulated facts are so found ' continued tcmemo_1999_247 involving the accrual of deficiency_interest the issues in these consolidated cases have also been raised by petitioners in timely filed claims for refund for and which claims we understand to be still pending - during the years in issue petitioners constituted an affiliated_group of more than u s and foreign_subsidiary corporations at the time the petitions were filed petitioner exxon corp was the common parent of the affiliated_group incorporated in new jersey with its principal places of business located in new york new york or houston texas hereinafter petitioners will be referred to simply as exxon the businesses in which exxon was engaged primarily involved exploration for and production refining transportation and sale of crude_oil natural_gas and other petroleum products during the years in issue exxon owned a 22-percent interest in the prudhoe bay unit a partnership of international oil_and_gas companies that owned and operated oil_and_gas leases in the prudhoe bay oil field on the north slope of alaska location of prudhoe bay oil field the prudhoe bay oil field is located in an extremely remote_area miles above the arctic circle on the north slope of alaska it is bounded by the beaufort sea on the north the arctic national wildlife refuge on the east the brooks mountain range on the south and the bering sea on the west the parties appear to disagree as to exxon’s principal_place_of_business during the years in issue if this question cannot be resolved by the parties by way of a post-opinion stipulation it will be resolved in a rule hearing - the surface of the prudhoe bay oil field consists of a flat treeless desert plain of approximately big_number square miles covered by a thin mat of vegetation and organic material called tundra beneath the tundra is a layer of permafrost that extends to a depth of big_number to big_number feet from mid-may through mid-september the sun does not set on the north slope summer temperatures may reach degrees fahrenheit from june through september when the tundra thaws to a depth of to inches vehicular traffic on the tundra is prohibited unless authorized by permit and may be conducted only in specially designed vehicles called rolligons during summer the permafrost traps water on the tundra surface and the north slope becomes a wetlands with thousands of shallow lakes and abundant wildlife including numerous migratory birds and animals in winter north slope temperatures fall to --70 degrees fahrenheit the tundra freezes blizzards and whiteouts are common and darkness prevails for much of the day in late november the sun dips below the horizon and does not reappear until mid-january in spite of harsh winter conditions some work on the north slope is better performed during winter because frozen tundra provides a better foundation for vehicular traffic than tundra that during the summer may not be passable -- - in the u s army corps of engineers designated the entire north slope of alaska as a protected wetlands ninety- nine percent of the tundra on the north slope is treated as wetlands for regulatory purposes even with the extensive oil wells and oil recovery equipment and facilities that were constructed in the prudhoe bay oil field and that will be described further below the north slope of alaska accurately may be described and regarded as essentially undeveloped as a habitat for fish wildlife and birds with occasional subsistence use of the land by isolated eskimo communities physical access to the north slope is limited the dalton highway a two-lane gravel road that traverses the brooks mountain range provides the only land access the only all- water route to the north slope follows the west coast of alaska north through the bering sea around point barrow and east to prudhoe bay except during an ice thaw that lasts on average weeks in late summer when the arctic ice cap sufficiently recedes from the shoreline marine vessels and barges cannot access prudhoe bay the north slope has no significant local infrastructure fairbanks located approximately miles to the south and beyond the brooks mountain range is the nearest city to prudhoe bay anchorage is located miles to the south other than the facilities and personnel associated with the prudhoe bay oil - field and a few other producing oil fields there are scattered throughout the north slope just a few isolated eskimo communities because of its isolation and remoteness labor materials equipment and support services for major construction projects on the north slope--in particular for construction and installation of the prudhoe bay oil field equipment and facilities---must be imported which significantly increases the costs of construction and of performing work on the north slope the oil companies’ total dollar_figure billion capital cost in the 1970's and early 1980's of installing and constructing the prudhoe bay oil field equipment and facilities was more than four times what the total cost would have been to install and construct a comparable oil field in the lower states alaska oil_and_gas leases relating to and discovery of oil reserves in the prudhoe bay oil field in by the alaska statehood law of publaw_85_ 72_stat_339 the federal government authorized the new state of alaska to select big_number acres of federal lands within the boundaries of alaska to become state lands alaska selected approximately million acres on the north slope between the colville and canning rivers in the state of alaska began to offer to oil_and_gas companies oil_and_gas exploration and development leases on its --- - lands on the north slope using the standard alaska competitive oil_and_gas lease form no dl-1 dl-1 leases in and using the dl-1 leases with exxon atlantic richfield co arco british petroleum bp and other oil_and_gas companies alaska entered into the particular oil_and_gas leases covering the portions of the prudhoe bay oil field that are involved in these cases the terms of the dl-1 leases extended for years subject_to being renewed by the oil companies as long thereafter as oil or gas is produced in paying gquantities in december of exxon and arco discovered a large oil and natural_gas reservoir at an exploratory_well that had been drilled on one of their jointly owned prudhoe bay leases the reservoir named sadlerochit after the eskimo word for area outside the mountains was and remains the largest oil_and_gas reservoir ever discovered on the north american continent as of the reservoir was estimated to contain billion barrels of oil in place and trillion cubic feet of natural_gas over its projected to 50-year productive life the sadlerochit reservoir was projected to produce from to billion barrels of liguid hydrocarbons approximately percent of the original oil in place within the prudhoe bay field the sadlerochit reservoir extends approximately miles east to west and miles north to - south it underlies approximately alaska oil_and_gas leases owned by various oil_and_gas companies construction of trans-alaska pipeline and unitization of prudhoe bay oil field in exxon arco and bp announced plans to construct a 798-mile pipeline to transport oil recovered from the prudhoe bay oil field to the port of valdez alaska from which the oil would be shipped to the lower states and to other destinations throughout the world this pipeline came to be known as the trans-alaska pipeline system taps taps was constructed under rights-of-way granted in by the federal government and alaska to a group of seven pipeline companies including subsidiaries of exxon arco and bp by early construction of taps was completed and on date oil production began from the wells located in the prudhoe bay oil field and oil began flowing through taps to the port in valdez alaska production facilities constructed in the prudhoe bay oil field engineering obstacles that had to be overcome to construct the prudhoe bay oil wells and oil production facilities were enormous the north slope’s harsh conditions fragile environment and remote location presented unigue challenges to the design construction and installation of the prudhoe bay oil -- - field the accomplishment of which constituted an engineering feat of breathtaking proportions construction of the oil wells and of the related oil production facilities at prudhoe bay represents the largest oil development project in our country’s history in addition to the oil wells an extensive network of facilities was constructed to separate gas and water from crude_oil recovered from the reservoir to reinject separated natural_gas and water into the reservoir in order to maintain reservoir pressure for enhanced oil recovery to prepare recovered oil for transport through taps to supply the necessary power and fuel requirements associated with all prudhoe bay operations and to provide necessary support facilities the prudhoe bay oil field is laid out in a manner similar to an offshore oil field with centralized oil production facilities and isolated drilling locations the oil well drilling equipment at the well sites rests on gravel pads called well pads from which multiple wells are drilled directionally underground into the oil reservoir the six large production centers within the oil field are called gathering centers or flow stations above-ground pipelines throughout the prudhoe bay oil field rest on vertical support members vsm’s and run from oil well drilling sites to the production centers and to taps pipelines within the prudhoe bay oil field are elevated on the vsm’s above the ground at a sufficient height so that the tundra would not melt and so that moose and other wildlife would be able to traverse the pipelines due to the careful design construction and operation of the prudhoe bay oil field the facilities and operations of the oil field have disturbed only big_number acres or percent of the total land acreage at prudhoe bay in light of the costly and difficult construction conditions on the north slope the large industrial buildings and facilities at prudhoe bay such as the flow stations and power plant initially were constructed as large modular buildings in plants near bellingham and seattle washington the buildings with the extensive equipment and facilities fully contained and installed therein were then transported by special oceangoing barges up the west coast of canada through the bering sea to prudhoe bay where they were transported slowly over gravel roads to the installation sites in the prudhoe bay field to protect the north slope tundra from thermal damage the large plants and buildings constituting the oil production facilities at prudhoe bay were installed on pilings and gravel pads rising to feet above ground level once installed and in place at prudhoe bay the modular segments of the large buildings were then joined together to form integrated facilities and buildings by connecting their structural_components piping and electrical lines at interface points - the oceangoing sealifts by which the equipment buildings and other facilities were transported by barge to prudhoe bay occurred in the 1970's and early 1980's by july of construction transportation and installation costs of the wells the equipment the buildings the pipelines and the other facilities installed at the prudhoe bay field reflected as indicated a total capital cost to the oil companies of approximately dollar_figure billion the facilities included wells drilled on drilling sites acres of pits miles of above-ground pipelines flow stations gathering centers a central power station a central compressor plant a base operations center electrical lines and associated poles switchgear transformers and an offshore seawater treatment plant completed in and connected to the mainland by a gravel causeway pump station no the access or entry point from which oil flows out of the prudhoe bay oil production facilities and into taps and a segment of the above-ground portion of taps lie within the geographical boundaries of the prudhoe bay oil field portions of the endicott and kuparuk pipelines which transport crude_oil from neighboring oil fields to pump station no for entry into taps also traverse the prudhoe bay oil field in many areas the endicott kuparuk and prudhoe bay pipelines are physically indistinguishable and run alongside each other supported above the tundra by the same vsm’s unitization of oil company interests in prudhoe bay oil field effective date to save costs and to enhance operating efficiencies exxon and the other oil companies owning the oil exploration and production leases in the prudhoe bay field entered into a unitization or partnership_agreement with the state of alaska unit agreement under which they unitized their oil exploration and production leases into a single operating partnership the prudhoe bay unit the pbu the unit agreement divided the prudhoe bay oil field into two operating areas---the western operating area to be operated by bp and the efastern operating area to be operated by arco also effective date the pbu partners entered into the pbu operating_agreement operating_agreement which established how the pbu would be operated and how costs would be shared among exxon and the other oil companies with ownership interests in the pbu as indicated under the unit and operating agreements exxon’s share of the total costs of constructing and operating the prudhoe bay oil field was approximately percent when the pbu terminates the individual leases to the oil companies will remain in force for at least year or for as long as the lessee oil companies continue production of oil on the leases in paying quantities the separate oil companies may take over and continue to operate wells and equipment on their leases after the unit agreement terminates as permitted by paragraph of the dl-1 leases the lessees may salvage any remaining equipment within a reasonable_time but not less than years after oil production terminates the unit agreement incorporates therein whatever oil company drr obligations existed under the dl-1 leases with the state of alaska it also stipulates that no well site may be abandoned until final cleanup and revegetation if required is approved in writing by the state the unit agreement modified the original dl-1 leases in certain respects not pertinent to the issues involved herein production of oil from prudhoe bay from to oil production from the prudhoe bay field was at its peak averaging approximately million barrels per day approximately percent of total u s oil production since oil production from the prudhoe bay field has been declining by more than percent of the recoverable crude_oil located in the prudhoe bay field had been recovered current projections by the pbu owners the alaska department of natural_resources the alaska department of revenue and the north slope borough consistently forecast that oil production from the prudhoe bay field will end approximately in the year well after estimated production from other known oil reservoirs on the north slope will have ended -- - the pbu partners originally believed that they might be able to recover and to market natural_gas reserves located in the prudhoe bay field to date however studies conducted by the pbu partners and by state and federal agencies indicate that natural_gas recovery from prudhoe bay will not be economically viable given the projected low price of natural_gas relative to the high cost of recovering producing and transporting natural_gas from the prudhoe bay field to world markets in exxon debooked removed from proved undeveloped to uneconomic the natural_gas reserves in the prudhoe bay field in the u s department of energy doe agreed with that decision and reduced its estimate of north slope natural_gas reserves by trillion cubic feet the extensive prudhoe bay oil field production facilities and the taps pipeline from prudhoe bay to valdez alaska were designed for the recovery processing and transportation of crude_oil not natural_gas and it is not anticipated that any significant portion of the prudhoe bay oil field production facilities and the taps pipeline would be usable or modifiable for the eventual recovery and transportation of natural_gas from the prudhoe bay field should recovery_of the prudhoe bay natural_gas someday become economically viable that is it is anticipated that separate new wells processing and transportation facilities would have to be constructed for the -- - recovery from the prudhoe bay field of natural_gas if recovery_of such natural_gas someday would become profitable terms of dl-1l leases relating to exxon’s drr obligations the particular provisions of the dl-1 leases under which exxon and the other oil companies conducted oil exploration and recovery activities in the prudhoe bay field that apply to drr obligations of exxon and of the other oil companies upon termination of oil production in the prudhoe bay oil field are vague and general the principal language of the dl-1 leases that describes what is to happen---upon termination of oil production at prudhoe bay--to the extensive oil production equipment and facilities located in the prudhoe bay field is found in paragraph which reads oddly and ambiguously in terms of rights and privileges of the oil companies not in terms of drr duties or obligations as follows rights on termination upon the expiration or earlier termination of this lease as to all or any portion of said lands exxon shall have the privilege at any time within a period of six months thereafter or such extension thereof as may be granted by alaska of removing from said land or portion thereof all machinery equipment tools and materials other than improvements needed for producing wells any materials tools appliances machinery structures and equipment subject_to removal as above provided which are allowed to remain on said land or portion thereof shall become the property of alaska upon expiration of such period provided that exxon shall remove any and all of such properties when so directed by alaska subject_to the foregoing exxon - - shall deliver up said lands or such portion or portions thereof in good order and condition emphasis added language in paragraph of the dl-1 leases---pertaining generally to due diligence and to prevention of waste in the conduct of activities at prudhoe bay--does contain specific reference to exxon’s and to the other oil companies’ obligations to plug wells upon termination of oil production at the well sites that language also makes general reference to alaska regulations relating to the matters covered by this paragraph namely to due diligence and to waste the language of paragraph however provides neither a description of drr work that exxon is or will be obligated to perform on leased property not associated with well sites nor specific reference to any alaska regulations pertaining to broader fieldwide drr obligations of the oil companies paragraph provides in part as follows diligence prevention of waste exxon shall plug securely in an approved manner any well before abandoning it and shall abide by and conform to valid applicable rules and regulations of the alaska oil_and_gas conservation commission and the regulations of alaska relating to the matters covered by this paragraph in effect on the effective date hereof or hereafter in effect if not inconsistent with any specific provisions of this lease emphasis added language in paragraph of the dl-1 leases provides for assignment of the leases or of undivided interests in the -- - leases subject_to the state's approval language in paragraph sec_4 and provides for suspension of operations without the leases expiring language in paragraph of the dl-1 leases provides that exxon and the other oil companies should it so choose may abandon or surrender its interests in the leases to the state provided it-- places all wells on the surrendered land in condition satisfactory to alaska for suspension or abandonment thereupon exxon shall be released from all other obligations accrued or to accrue under this lease with respect to the surrendered lands emphasis added alaska law and regulations relating to exxon’ s drr obligations in prudhoe bay in the new state of alaska constitution provided for development and conservation of all natural_resources for the maximum benefit of its people alaska const art viii sec_2 alaska’s land management policies generally allow development of alaska’s natural_resources on condition that the environment be restored to the maximum reasonable extent upon completion of operations in the alaska oil_and_gas conservation commission aogcc issued regulations relating to plugging and abandonment of oil wells and to cleanup of oil well sites see alaska admin code tit secs effective date later at alaska admin code tit sec_22 and at alaska admin code tit sec_25 these regulations are written only in terms of plugging the wells and cleaning up loose debris and restoring the well sites to a generally level condition the aogcc regulations do not set forth or describe either specific or general drr obligations of oil companies relating to the extensive prudhoe bay oil processing facilities not located at well drilling sites in in anticipation of oil production at prudhoe bay a joint federal-state commission was established to study alaska land use issues in the commission stated in its final report that development activities in the arctic should not lead to irreversible consequences and that areas impacted should be capable of restoration to a natural state upon the completion of development activities emphasis added taps right-of-way provisions in contrast to the generally vague language of the dl-1 leases relating to oil company drr obligations in the prudhoe bay oil field language in the taps right-of-way provisions relating to drr obligations of the oil companies which constructed and which operate taps is more specific as explained taps was constructed and operates today under lease rights-of-way granted in by the federal and alaska state governments to a group of seven pipeline companies which include subsidiaries of exxon arco and bp the federal and alaska - - right-of-way agreements for taps contain express language and provisions relating to oil company drr obligations that specifically require the oil companies upon termination of their use of the taps rights-of-way to remove the facilities improvements and equipment the federal right-of-way agreements for taps state stipulations for the agreement and grant of right-of-way for the trans-alaska pipeline completion of use the oil companies shall promptly remove all improvements and equipment except as otherwise approved in writing by the authorized officer and shall restore the land to a condition that is satisfactory to the authorized officer or at the option of the oil companies pay the cost of such removal and restoration emphasis added the state of alaska right-of-way agreements for taps contain virtually the same language explicitly requiring the oil companies upon shutting taps down to perform or to pay for the drr work associated with dismantling and removing the pipeline and restoring the land drr_ liabilities recognized for taps rate making purposes as stated the federal right-of-way agreements and the permits relating to taps expressly require drr work to be completed by the oil companies upon termination of pipeline operations --- - also in setting transportation rates for taps and other pipelines on the north slope the federal energy regulatory commission ferc has permitted owners of the pipelines to treat estimated drr costs as capital costs of constructing the pipelines and therefore as costs that are recoverable ratably over the life of the pipelines through rate charges for transporting oil through taps and the other pipelines pbu financial statements and pbu tax reporting relating to estimated drr costs at prudhoe bay for all relevant years and all items including drr costs the financial books_and_records and the federal partnership income_tax returns of the pbu were prepared on the accrual_method of accounting from formation of the pbu partnership through the years in issue on the financial books_and_records and on the federal_income_tax returns of the pbu partnership drr costs were accrued utilizing the all-events test of the accrual_method of accounting at the time it was understood generally within the oil industry that drr costs could not be accrued for federal_income_tax purposes until the related drr work was actually performed this understanding was consistent with and followed respondent’s then-published position that drr work had to be performed before the related drr costs for tax purposes could be accrued under the all-events test see revrul_80_182 1980_2_cb_167 -- - accordingly for the years in issue the pbu partnership accrued ordinary business_expense deductions relating to drr costs in the years in which the related drr work was performed on the pbu partnership federal_income_tax returns for the years in issue with respect to estimated future prudhoe bay drr costs associated with projected drr work to be performed in subsequent years upon termination of oil production at prudhoe bay no accrual was claimed for an increase to a capital liability account for an increase in the depreciable tax basis of capital assets at the prudhoe bay field nor for ordinary and necessary business_expenses during the years in issue a pbu-sponsored drr cost study relating to the prudhoe bay field was not completed on its and partnership federal_income_tax returns the pbu elected to compute depreciation on its depreciable assets placed_in_service in those years under the class_life_asset_depreciation_range adr system of sec_1_167_a_-11 income_tax regs for those same years pbu elected under sec_167 to reduce the amount taken into account as salvage_value by an amount not exceeding percent of the basis_of_property depreciated under the adr system in making this election the pbu claimed that the gross_salvage_value did not exceed percent of the unadjusted_basis of the facilities this election caused the salvage_value of each adr vintage_account to be reduced to zero for and the pbu depreciated assets - - placed_in_service in and under the accelerated_cost_recovery_system acrs of sec_168 exxon’s financial reporting relating to estimated prudhoe bay drr costs in the financial_accounting standards board fasb issued statement of financial_accounting standards no financial_accounting and reporting by oil_and_gas producing companies fas which required oil_and_gas companies for financial income statement reporting purposes to take estimated future drr costs into account in determining amortization and depreciation rates for financial_accounting purposes oil_and_gas companies have estimated such costs in a variety of ways where estimates of drr costs exceed estimated salvage_value oil_and_gas companies including exxon have reported and claimed for financial income statement reporting purposes depreciation paragraph of fas provides with regard to fixed drr obligations the following income statement accounting for drr estimated dismantlement restoration and abandonment costs and estimated residual salvage values shall be taken into account in determining amortization and depreciation rates fas does not address the balance_sheet accounting for drr ina date exposure draft entitled accounting for certain liabilities related to closure or removal of long-lived assets which would include onshore and offshore oil_and_gas production facilities the fasb recommended that oil_and_gas companies for financial reporting purposes fully accrue estimated future drr costs that represent fixed obligations in the year the obligations first arise capitalize such costs into the bases of the related assets and recover the costs through depreciation_deductions over the productive lives of the assets -- - expenses for estimated future drr costs including those relating to the prudhoe bay oil field over the entire life of an oil field using the units-of-production method oil_and_gas companies including exxon typically review and revise their estimates and depreciation rates relating to estimated future drr costs throughout the life of a field their financial income statements incorporate and reflect changes in drr cost estimates relating to changes in technology inflation labor equipment and material rates when new facilities are installed oil_and_gas companies reflect additional estimated drr costs relating to the new facilities in their financial income statements as additional_depreciation expenses fas does not state that estimated future drr costs should be reflected as a fixed capital liability on a company’s financial balance sheets during the years in issue consistent with fas bulletin of exxon’s financial_accounting manual accounting for cost of plant removal and site restoration relating to the accrual of drr costs provided as follows annual accruals for future drr are to be provided only if both of the following conditions are met the work must be required as the result of local laws or regulations or as part of a contractual agreement the nature of the work is such that it is possible to estimate its cost thus the law or - - agreement must specify the work to be performed or the conditions to be met for the years in issue exxon like most other oil_and_gas companies did not recognize on its financial balance_sheet statements estimated future drr costs as a fixed liability rather exxon disclosed estimated future drr costs in a note to its financial statements and as required by fas reflected and claimed estimated future drr costs relating to prudhoe bay and to its other oil_and_gas facilities in its annual depreciation calculations on its financial income statements as indicated during the years in issue no pbu partnership-- wide study was made of estimated future prudhoe bay drr costs rather each oil company including exxon with a working_interest in the pbu partnership generally developed its own estimate of future prudhoe bay drr costs set forth in the schedule below for through are the amounts of its share of total future prudhoe bay drr costs that at the end of each year were estimated by exxon the amounts vary because of differences in methodology and assumptions that were used from year to year to estimate total future drr costs - - exxon’s kstimated future total prudhoe bay drr costs year millions dollar_figure as indicated in its financial income statements for each year exxon included a depreciation expense item relating to its share of the above estimated future prudhoe bay drr costs on exxon’s financial income statements for each year the amount of the depreciation expense item reported for estimated prudhoe bay drr costs was calculated roughly on the basis of the above estimates of total future prudhoe bay drr costs and on the basis of the units of oil production that occurred in each year relative to exxon’s estimates of total oil recovery that would occur at prudhoe bay over the projected life of the field reflecting exxon’s 22-percent interest in the pbu following fas and oil industry practice however on its annual financial balance_sheet statements exxon did not accrue as a fixed capital liability or cost any of the above estimated prudhoe bay drr costs rather on such yearend financial balance_sheet statements the amount of the annual depreciation expense -- p7 - relating to estimated future prudhoe bay drr costs which was reflected on exxon’s income statements as an item of depreciation and charged to earnings was credited to a reserve liability account during the years in issue for financial income statement and balance_sheet reporting purposes exxon’s practice for the financial reporting of estimated future drr costs was the same as that followed by a majority of oil_and_gas companies set forth in the section below infra p is a schedule setting forth among other things the amount of estimated future pbu drr costs that exxon in its financial income statements for each year accrued as a depreciation expense and added to a liability reserve_account exxon’s federal_corporation income_tax returns and now proposed tax treatment of estimated drr costs in preparing and filing its federal_corporation income_tax returns for the years in issue exxon used the accrual_method of accounting and exxon has consistently used the all-events test as the standard for determining when its liabilities accrue under the accrual_method of accounting on its consolidated federal_corporation income_tax returns for the years in issue exxon accrued costs relating to its worldwide drr obligations on the accrual_method of accounting as its tax_return_preparers then understood the application to drr costs of the all-events test of the accrual_method of accounting - - that is drr costs for federal_income_tax return purposes were accrued only when the related drr work was performed and then as current business_expenses as explained and as reflected in revrul_80_182 1980_2_cb_167 this was consistent with respondent’s interpretation of how the all-events test of the accrual_method of accounting applied to drr costs set forth below for each of the years through is a schedule that reflects the amount of estimated prudhoe bay drr costs indicated on exxon’s financial balance_sheet statements as explained estimated drr costs were accrued on exxon’s financial balance_sheet statements not as a fixed liability cost but only in a footnote as a reserved liability on exxon’s financial income statements as explained estimated future drr costs were accrued on exxon’s income statements as a depreciation expense based on units of oil production that occurred in each year on exxon’s federal_income_tax returns as filed with respondent as explained on exxon’s income_tax returns drr costs were not accrued until drr work was performed and then as current business_expenses and as now claimed by exxon for federal_income_tax purposes namely in the year prudhoe bay oil wells and the related equipment facilities and buildings were constructed total estimated future prudhoe bay drr costs would be capitalized and for each year related accelerated_depreciation investment tax - - credits and intangible drilling costs or alternatively current business_expense deductions would be claimed therefor bexxon’s accrual of estimated future pbu drr costs on financial statements tax treatment on income statements as depreciation current_expense would now capitalize on balance expense on balance on tax returns claim depreciation sheets sheets as addition to as filed itc idc or as fixed reserved liability with respondent current_expense for liability millions thousands millions --- dollar_figure -0- dollar_figure dollar_figure -0- -0- -0- -0- --- --- --- --- --- hoo bg onrrrfrn o jrh op in the 1980's a tax_court decision allowed for federal_income_tax purposes the accrual of estimated future strip- mining land reclamation costs relating to underground mines see 77_tc_1369 as a result in the late 1980's the pbu and the partners in pbu including exxon raised in these pending cases with respondent via timely claims for refund the drr cost accrual issue relating to estimated prudhoe bay drr costs as well as the accrual of estimated drr costs for other projects throughout the world as a result of such claims with regard to oil company estimated drr costs relating to underground mines oil shale projects and taps respondent has allowed exxon and other oil companies the tax accrual of estimated drr costs for the years in issue with regard to estimated drr costs relating to foreign offshore oil drilling platforms and -- - to exxon’s oil wells located in the lower states as well as those relating to the prudhoe bay oil field respondent continues to disallow the accrual of estimated drr costs with regard to the accrual of drr costs relating to foreign offshore oil drilling platforms and to exxon’s oil wells located in the lower states exxon has withdrawn its claims for refund with regard thereto in the referred-to claims for refund the pbu and exxon have raised the issue of whether they may accrue estimated drr expenses relating to prudhoe bay beginning in the first year of the pbu partnership’s existence and exxon has pending refund claims on the issue beginning with each year of the pbu partnership as explained exxon’s primary position in these cases is that estimated drr costs relating to the oil-producing equipment and facilities located in the prudhoe bay field should be accruable in the year such equipment and facilities are constructed and installed as capital costs of the facilities and depreciated under the relevant tax depreciation system for the years in issue--adr and acrs further with regard to estimated drr costs that are capitalized and that relate specifically to oil wells and to cleanup of oil well sites exxon claims that investment tax_credits under sec_38 and intangible drilling costs under sec_263 should be allowed --- - alternatively in the year the oil field equipment and facilities were constructed and installed exxon claims that estimated prudhoe bay drr costs should be accruable under sec_162 as ordinary and necessary business_expense deductions exxon’s estimates of future pbu drr costs exxon’s experts have made elaborate and detailed projections with regard to future drr activity that may be undertaken in the prudhoe bay field and to estimated drr costs that may be incurred with respect thereto in doing so they claim that all facilities in prudhoe bay other than the seawater treatment plant will be dismantled beginning in the year and that it will take years to dismantle and remove the facilities and equipment from the north slope of alaska exxon estimates that a total of dollar_figure million in drr costs relating to the prudhoe bay oil-producing facilities will be incurred by the pbu partnership and exxon calculates that its share thereof will be approximately dollar_figure million - - opinion accrual of drr costs under the all-events test of sec_461 for federal_income_tax purposes during the years in issue an accrual basis taxpayer generally may accrue costs not yet paid in the year in which the costs satisfy the two- pronged all-events test of the accrual_method of tax_accounting ie in the year in which all the events occur that establish the fact of the taxpayer’s liability for the costs and in which the amount of the liability can be determined with reasonable accuracy see 481_us_239 476_us_593 269_us_422 sec_1_446-1 income_tax regs as the supreme court has explained it is fundamental to the all_events_test that although expenses may be deductible before they have become due and payable liability must first be firmly established this is consistent with our prior holdings that a taxpayer may not deduct a liability that is contingent united_states v general dynamics corp supra pincite the all-events test also applies under sec_1012 to the accrual into the tax bases of capital assets of estimated future capital costs see 505_f2d_1266 90_tc_465 71_tc_465 52_tc_367 affd per curiam a451 f 2d 9th cir 460_fsupp_1109 n d tex affd 637_f2d_1041 5th cir sec_1 461-l1 a income_tax regs herein respondent disputes whether exxon’s attempted accrual of estimated prudhoe bay drr costs would satisfy either prong of the all-events test the first prong of the all-events test looks only to whether the taxpayer’s fact of liability for the costs in guestion has been established this test may be satisfied even if it is not known when or to whom costs will be paid see united_states v hughes properties inc supra pincite 78_f3d_909 5th cir affg tcmemo_1994_132 a liability can be fixed even if there are procedural or ministerial steps that still have to occur before payment accrual should be deferred if the occurrence of those steps is sufficiently uncertain that they render the taxpayer’s liability contingent see eg 286_us_290 united_states v anderson supra the mere speculative possibility that some future event will release the taxpayer from its liability does not prevent - -- accrual see eg united_states v hughes properties inc supra pincite exxon argues that the combination of the dl-1 lease provisions alaska law regulations and oil industry practice as of the end of each of the years through establish the fixed and definite nature of exxon’s future prudhoe bay drr obligations regarding the entire prudhoe bay oil field the extent of the drr obligations to which exxon contends the pbu and the other oil companies became subject upon construction of the prudhoe bay oil wells and oil production facilities is summarized briefly by one of exxon’s experts as follows pbu will have to plug all wells close all reserve and containment pits remove all above-ground pipelines and electrical lines and remove all other structures such as modular flow stations and gathering centers the pbu partners will have to dismantle transport to barges and transport off the north slope the modules pipelines and electrical distribution systems and leave the land in a clean and generally level condition it is expected that exxon and its pbu partners will perform these drr obligations around the year in comparing the language of the right-of-way agreements relating to taps and to the other north slope pipelines involved in the ferc rate-making proceedings on the one hand to the language of the dl-1l lease agreements on the other exxon’s experts sense a common denominator or idea in the language of both sets of right-of-way agreements namely that -- - removal of the equipment and related drr work is reguired in each instance we note simply that specific language relating to oil company drr obligations is found in the taps right-of-way agreements but as we have explained is not found in the language and provisions of the dl-1 leases that relate to fieldwide oil production facilities at prudhoe bay neither the language of paragraph nor the language of paragraph of the dl-1 leases reflects fieldwide facility and equipment dismantlement removal or restoration obligations as we have explained paragraph is written in terms of a privilege of the oil companies to remove equipment if they so choose or of an option of alaska to have the equipment removed if it so elects paragraph refers only generally to waste and due diligence to preservation of the land and to plugging abandoned wells fixed obligations to dismantle remove and restore the prudhoe bay fieldwide facilities and equipment are not reflected in the language of paragraph further as we have found and contrary to exxon’s experts aogcc regulations in effect during the years in issue relate only to plugging abandonment and cleanup of oil well sites and do not apply to and do not establish drr obligations of the pbu or of the oil companies to the - - extensive prudhoe bay oil field equipment and facilities not located at oil well sites again we note that the right-of-way leases relating to taps and the regulations relating to oil well drilling sites reflect express language that imposes drr obligations on the oil companies the dl-1l leases and the alaska regulations however contain no such express language imposing fixed and definite drr obligations on the oil companies relating to fieldwide production facilities located in the prudhoe bay oil field we believe the differences in language relating to drr obligations are significant for purposes of the all-events test of the accrual_method of accounting we believe that specific drr obligations relating to fieldwide oil production facilities could have been reflected in the dl-1 leases or in the alaska regulations were such obligations intended specific drr language was used in the taps right-of-way provisions no adequate explanation has been provided as to why specific language relating to drr obligations of the pbu and of the oil companies relating to fieldwide drr was not set forth either in the dl-1 leases or in the alaska regulations other than that such drr obligations with regard thereto as of the years in issue were not established as the current commissioner of the department of natural_resources for the state of alaska acknowledged in his trial -- - testimony herein as late as no alaska regulations specifically covered prudhoe bay fieldwide drr obligations of the oil companies he testified as follows question so in june of your deputy commissioner said there was no established policy on drr and in june of you said there is no fixed policy on drr but now you are claiming on the witness stand that there is is that correct answer i’m not claiming there is a policy i am claiming there’s an expectation we do not have a policy written in regulation about lease closure and how we go about lease closure this has been a general concern of the industry that goes well beyond this case and the purpose of my memorandum to the staff was to continue work that had begun earlier on such a policy however we have certainly in the lease and i think in a variety of other arenas stated our expectations of the industry and i think those expectations show very high standards in terms of environmental cleanup question but those expectations are not stated in any regulation or official ruling is that correct answer that is correct the joint federal-state commission that studied alaska land use issues and that concluded that development activities in the north slope should not irreversibly damage the environment and that the environment should be capable of restoration upon completion of development activities imposed no fixed and definite drr obligations on exxon an expectation of and the capability of restoration do not necessarily require restoration -- - exxon placed in evidence the extensive history during the 1960's through the present of the state of alaska’s supervision of oil company abandonment and cleanup operations of numerous north slope exploratory_well sites exxon emphasizes and argues that such history and practice and the aogcc regulations relating to abandonment of wells and to cleanup of well sites together establish affirmative drr obligations of the oil companies for all of the massive equipment and facilities located in the entire prudhoe bay oil field one of exxon’s experts states in his report as follows the aogcc’s record of strict enforcement of cleanup requirements for well locations over the last thirty-one years evidences the state’s commitment to having its lands returned in good order and condition x kok emphasis added we reject the equation if that is what is intended by exxon’s expert between well sites and the balance of the lands constituting the prudhoe bay oil field recognizing the dispute between exxon and respondent over alleged differences between well sites and the balance of the prudhoe bay oil field exxon’s expert comments as follows it is not necessary to resolve the issue of what constitutes a location to understand that the cleanup requirements of paragraph the aogcc regulations and the consistent virtually uniform pattern of enforcement over many years collectively illustrate -- -- the type of standards which will be applicable to final cleanup at the pbu far from the aogcc regulations being somehow distinct and inapplicable there is every reason to conclude that the state of alaska will enforce drr obligations under state leases consistent with the approach applied under these regulations to the contrary expectations or reasonable and probable predictions on the part of alaska government officials and exxon’s experts regarding what eventually may be required from the oil companies in the way of prudhoe bay fieldwide drr do not provide a sufficiently fixed and definite basis on which to base the tax accruals sought herein during the years before us such expectations and predictions simply do not satisfy the all-events test of sec_461 they do not rise to the level of fixed and definite legal obligations the fact that exxon annually on its financial income statements accrued a depreciation deduction for drr costs based on units of oil produced each year does suggest as exxon argues that exxon’s management considered some accrual of estimated prudhoe bay drr costs appropriate and consistent with exxon’s financial_accounting policies and with generally accepted financial_accounting principles as explained under fas oil companies are required to accrue as an expense future drr costs where the company is under an existing obligation to incur such costs and where such future drr costs can be estimated with reasonable accuracy -- - the rules of financial_accounting and a company’s financial treatment of such costs however whether correct or incorrect thereunder are not controlling for federal_income_tax purposes see 439_us_522 we also note that exxon for financial reporting purposes did not on its financial balance sheets as distinguished from its financial income statements accrue any fixed liability relating to estimated drr obligations at prudhoe bay exxon argues strenuously that respondent’s position under which no tax accrual would be allowed for estimated future prudhoe bay drr costs produces a fundamental and gross mismatch of exxon’s income and expenses relating to prudhoe bay oil recovery under the matching principle of federal_income_tax accounting however only those obligations are to be recognized that are properly accruable ie that satisfy the all-events test to allow estimated costs of obligations that do not satisfy the all-events accrual test such as the majority of the estimated drr costs involved herein to be accrued and to offset current income is not part of the matching principle further alaska’s general policy under its constitution for management of alaska lands to permit development while at the same time insisting that the environment be preserved or if necessary restored to the fullest reasonable extent does not establish any specific oil company drr obligations with regard to - al --- prudhoe bay that may be legally recognized for federal_income_tax purposes drr obligations relating specifically to well plugging and to well-site cleanup contrary to our holding regarding fieldwide prudhoe bay drr we believe exxon’s prudhoe bay drr obligations relating specifically to oil wells and to oil well sites are clearly set forth and established in the provisions of the dl-1 leases and satisfy the first prong of the all-events test of the accrual_method of accounting paragraph expressly states that upon closing down wells exxon is to plug the wells and abide by alaska regulations relating to such plugging for the years in issue alaska regulations similarly required oil companies to plug and to clean up well drilling sites respondent argues that the filing of a notice of abandonment of the wells constitutes a condition_precedent to the recognition of any firm oil company drr obligations also respondent argues that drr technology and alaska regulations regarding well plugging and well-site cleanup may be changed by the time the wells in the prudhoe bay field are to be plugged by the oil companies making all drr work that the oil companies might have to perform in prudhoe bay indefinite and speculative we disagree we regard the notice of abandonment provision of the dl-1 leases as ministerial and perfunctory certainly not a condition_precedent to drr obligations relating to the wells - -- which obligations came into existence when the wells were drilled as exxon on brief explains it 1s preposterous to think that exxon could avoid having to plug wells simply by refusing to file a notice of abandonment filing the notice is just a step in performing the well plugging obligation already imposed by paragraph of the lease further in the oil industry oil well plugging and site cleanup relating thereto are common events although variations in plugging procedures may occur we believe sufficient oil industry experience and practice are established with regard to the frequent procedure of well plugging and well-site cleanup that possible changes in technology and alaska regulations do not render exxon’s prudhoe bay drr obligations with regard thereto indefinite and contingent respondent contends that exxon’s well-site drr obligations should not be regarded as fixed because of the possibility that exxon might surrender or assign its interest in pbu along with the related drr obligations to some other oil company the mere possibility of assignment however is not sufficient to prevent tax accrual because the same argument could be made with respect to every fixed liability that a taxpayer otherwise would accrue in any event the pbu partners are not permitted to assign their interests in the pbu without approval from alaska and the state would not approve an assignment that would ignore the well plugging and well-site drr obligations further the unit -- - agreement does not allow an owner to avoid its drr obligations by transferring its ownership_interest in pbu the reasonableness of exxon’s dollar_figure million estimate for prudhoe bay well-plugging and other well-site drr costs of the total dollar_figure million estimated by exxon’s experts for total fieldwide drr costs dollar_figure million relates to well-site drr costs---dollar_figure million for plugging the wells and dollar_figure million for closing the pits next to the wells and for cleaning up the well sites we discuss below the reasonableness of exxon’s estimate of dollar_figure million percent of dollar_figure million for its share of prudhoe bay well plugging and well-site cleanup the only drr costs that we have determined satisfy the first prong of the all-events test of the accrual_method of accounting respondent claims that all of exxon’s estimated prudhoe bay drr costs are too remote and speculative that they cannot be ascertained with reasonable accuracy and therefore that they do not satisfy the second prong of the all-events accrual test to protect against hydrocarbon leakage after abandonment of the wells aogcc regulations require that upon abandonment each well must be plugged in a manner which will permanently confine all oil gas and water to the separate strata originally containing them this procedure involves setting a series of cement plugs to seal the wells exxon presented a cost-effective plan which makes use of coiled tubing units for setting such plugs exxon’s plugging method achieves the regulatory - objectives of isolating the well substances within their separate strata and preventing the leakage of hydrocarbons after well abandonment exxon’s estimated drr costs associated with plugging wells include wages rental of equipment supplies and hauling of equipment and materials we reiterate that in the oil industry well plugging and related site cleanup are common events as a general matter and based on such experience the costs of such drr work is reasonably estimable john b willis currently with halliburton energy services inc a leading oil well service company prepared exxon’s plan for and estimated the cost of plugging the prudhoe bay oil wells in and dollars at a total of dollar_figure for each of the wells for which an estimate was done reflecting total pbu estimated costs for well plugging of dollar_figure of which exxon’s 22-percent share would be dollar_figure mr willis supervised the drilling and plugging of wells at prudhoe bay during the 1970's we accept mr willis’ estimates of exxon’s well-plugging costs for the prudhoe bay field during the drilling of wells mud is pumped into the well bore mud and drill cuttings move to the surface as the wells are drilled and must be contained when they exit from the top of the wells to accomplish that containment the pbu owners constructed reserve pits at the drill sites by enclosing a -- portion of the tundra with gravel dikes or berms they constructed other pits called containment and flare pits to collect escaped hydrocarbons during oil production the aogcc regulations from the period at issue provided that upon abandonment of wells the pits at well sites must be filled and the well sites left in a clean and generally level condition exxon’s plan for closing the pits upon abandoning and plugging the wells uses the so-called freeze-back-in-place method which involves placing on each pit a 6-foot layer of gravel fill with a domed cap the insulating effect of the gravel cover keeps the waste located in the pits permanently frozen thereby containing the waste in place during the years in issue freeze-back in place represented an acceptable method of pit closure exxon’s estimated drr costs associated with pit closures include wages fuel rental of equipment supplies and hauling of gravel and equipment charles e wilson a civil engineer and employee of harding lawson associates a large environmental remediation and civil engineering firm with an anchorage office developed exxon’s pit closure plan and estimated the related drr costs mr wilson is experienced in closing pits and moving gravel on the north slope mr wilson estimated total pbu pit closing costs in the prudhoe bay field in and dollars to be dollar_figure for each of the pits for which an estimate was done for a total - cost for all of the prudhoe bay pits of dollar_figure of which exxon’s 22-percent share would be dollar_figure we accept mr wilson’s estimates of exxon’s pit closing costs for the prudhoe bay field we conclude that dollar_figure million for exxon’s share of the costs of prudhoe bay well-site drr represents as of the end of the years in issue a reasonable estimate of such future costs obviously the specific years in which wells are constructed would control the specific year in which related estimated well-site drr costs would be accrued subject_to resolution of the remaining issues herein -- - accrual of estimated prudhoe bay well-site drr costs as capital costs or as current business_expenses although we are satisfied that exxon’s attempted accrual of dollar_figure million in estimated drr costs relating to prudhoe bay well plugging and well-site cleanup would satisfy the all-events test of the accrual_method of accounting respondent argues that exxon may not without respondent’s permission accrue such dollar_figure million into the tax bases of its share of prudhoe bay capital_asset costs and claim thereon accelerated_depreciation investment tax_credits itc and intangible drilling costs idc we agree with respondent we believe that exxon’s claim to such capitalization accelerated_depreciation itc and idc constitutes a substantial deviation from the current ordinary business_expense treatment of prudhoe bay well-site drr costs at the time of performance of related drr work that exxon has been using on its federal_corporation income_tax returns as filed and that such a change would constitute a change in exxon’s method_of_accounting for drr costs for which respondent’s permission is required see sec_446 particularly the last sentence of sec_1 e ob and income_tax regs not having obtained such permission and absent a finding herein that respondent abused his discretion in not granting such permission exxon is not allowed to accrue estimated prudhoe bay well-site drr costs into the capital cost bases of the wells and the well-site -- - equipment and to claim accelerated_depreciation itc and idc relating thereto we find no abuse in respondent’s refusal to authorize this change in the accrual of exxon’s drr costs the question remains as to whether exxon should be allowed its alternative claim to accrue the estimated dollar_figure million in well-site drr costs that we have concluded satisfy the all- events test as current ordinary and necessary business_expenses in the year in which oil wells are drilled treating such drr costs as ordinary business_expenses would be consistent with exxon’s tax_return treatment under which such expenses were so accrued--albeit in the year in which the drr work was performed the proposed modification to exxon’s accrual as ordinary business_expenses of estimated well-site drr costs from the year in which the related drr work is performed to the year in which wells are drilled and the drr obligation first becomes fixed arguably as exxon asserts would constitute a mere correction in the application of the all-events test to such costs namely the costs would be regarded as being fixed and reasonably estimable---and therefore as satisfying the all-events test---in the years the wells are drilled rather than in later years in which the drr work is performed sec_1_446-1 6b income_tax regs provides among other things that a mere technical correction in the application of a taxpayer's existing method_of_accounting for the same or similar items may be made without obtaining respondent’s --- - permission for examples of situations where certain modifications in the accrual of items under the all-events test were held to constitute not changes in methods_of_accounting for such items but mere corrections in the application to such items of the all-events test of the accrual_method of accounting for which corrections respondent’s permission was not required see 151_f3d_876 8th cir 535_f2d_14 77_tc_349 in 77_tc_1369 we recognized that under the all-events test accrual of estimated strip-mining reclamation costs as ordinary and necessary business_expenses may be appropriate in the year the land is disturbed rather than in the year the reclamation work is performed arguably in light of that case exxon’s attempted modification to the accrual of estimated drr costs from the year drr work is performed to the year in which wells are drilled would qualify as a mere correction in exxon’s method_of_accounting for such well-site drr costs for which respondent’s permission would not be required in light however of our resolution of the next issue we need not and we do not decide this issue distortion_of_income - respondent argues that exxon’s alternative accrual as ordinary business_expenses in the year wells are drilled of the dollar_figure million in estimated prudhoe bay well-site cleanup costs that we determine satisfy the all-events test of the accrual_method of accounting would distort exxon’s income exxon responds that under its alternative claim to currently expense estimated prudhoe bay drr costs its income would not be distorted for federal_income_tax purposes sec_446 grants respondent broad discretion to determine whether a particular method_of_accounting clearly reflects income and to impose such method_of_accounting as in respondent’s opinion does clearly reflect income respondent’s determination is to be respected unless it is found to be an abuse_of_discretion see 439_us_522 71_f3d_209 6th cir affg 102_tc_87 882_f2d_820 3d cir affg 91_tc_1101 herein under exxon’s alternative claim exxon would fully write off dollar_figure million in estimated well-site drr costs immediately in the years wells in the prudhoe bay oil field were drilled such current_expense treatment would be unrelated to the years thereafter in which oil production from the wells occurred and income from sale of the oil was realized and -- - unrelated to the years in which oil production ceases the wells are plugged and drr costs are incurred we sustain respondent’s determination that exxon’s attempted accrual of dollar_figure million in estimated well-site drr costs as current business_expenses in the years wells are drilled would result in a distortion of exxon’s income decisions will be entered under rule
